Citation Nr: 1732910	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral hearing loss from August 3, 2011 to January 8, 2014 on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 3, 2011 to January 8, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for bilateral hearing loss and assigned a 60 percent disability rating, effective August 10, 2010.  The Veteran disagreed with the initial rating and the effective date assigned.

In a December 2013 rating decision, the RO awarded the Veteran a higher rating and an earlier effective date.  Specifically, the RO assigned a 100 percent rating effective, July 30, 2010 (the date the claim was received) and an 80 percent rating from August 3, 2011.  In a subsequent rating decision issued in January 2015, the RO awarded a 100 percent rating, effective January 8, 2014.  

In a July 2015 decision, the Board denied an initial schedular rating in excess of 80 percent for bilateral hearing loss, from August 3, 2011 to January 8, 2014; and denied an effective date prior to July 30, 2010, for the grant of service connection for bilateral hearing loss.  The Board remanded the issues of entitlement to an evaluation in excess of 80 percent, on an extraschedular basis, for bilateral hearing loss from August 3, 2011 to January 8, 2014; and entitlement to a TDIU from August 3, 2011 to January 8, 2014.

The issue of entitlement to service connection for ear infections secondary to service-connected hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  During the period from August 3, 2011 to January 8, 2014, the Veteran's service-connected bilateral hearing loss did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

2.  The Veteran failed to complete a VA Form 21-8940 and the evidence is insufficient to establish that he was unemployable as a result of service-connected disabilities during the period from August 3, 2011 to January 8, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 80 percent for bilateral hearing loss from August 3, 2011 to January 8, 2014 on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).

2.  The criteria for establishing entitlement to a TDIU from August 3, 2011 to January 8, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Letters dated in September 2010 and December 2015 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  The case was referred to the Director of Compensation for consideration of an extraschedular rating.  The Agency of Original Jurisdiction (AOJ) provided VCAA notice regarding what is needed to substantiate a claim for TDIU in December 2015 and asked the Veteran to complete a VA Form 21-8940.  However, the Veteran did not submit the completed form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Extra-Schedular Rating

The Board's July 2015 decision denied an initial schedular rating in excess of 80 percent for bilateral hearing loss, from August 3, 2011 to January 8, 2014.  The Board determined that from August 3, 2011 to January 8, 2014, the Veteran's service-connected bilateral hearing loss was productive of Level XI hearing acuity for the right ear and Level IX hearing acuity of the left ear, which corresponded to an 80 percent schedular rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board remanded the issue of entitlement to an extraschedular rating for that period.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

To warrant an extraschedular rating, the Board is governed by the elements provided in Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321 (b).  This determination requires the satisfaction of the following elements: (1) The evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  (2) The claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these elements are interrelated, they involve separate and distinct analyses, and if either element is not met, then an extraschedular rating is not warranted.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and an extraschedular rating must be denied.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the Veteran's March 2011 notice of disagreement (NOD), he indicated that his private physician (Dr. K.) instructed him not to wear his hearing aids because they cause severe ear infections.  He also reported that he has become "a reclusive" because of his hearing loss disability.  

As noted in the Introduction above, the issue of entitlement to service connection for ear infections on a secondary basis is being referred to the AOJ for initial consideration.

In his NOD, the Veteran also reported that he has lost several jobs due to his hearing loss disability, and was not selected for employment because he was unable to hear during the interview.  In other statements, the Veteran has asserted that SSA determined he was totally disabled [although the Board notes that this award was made in December 2001].  In a statement received in April 2014, he reported that he can work, but it is extremely difficult.  

In July 2015, the Board remanded the case for referral to the Director of Compensation for consideration of a higher rating for the Veteran's hearing loss disability on an extraschedular basis under 38 C.F.R. § 3.321 (b).

In May 2016, the Director of Compensation provided an opinion that:

The evidentiary record fails to demonstrate an exceptional disability pattern for the service connected hearing loss that renders application of the regular rating criteria as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  During the August 2011 to January 2014 time frame, the bilateral hearing loss was appropriately rated as 80 percent disabling on the basis of decibel losses and speech discrimination scores in accordance with the formula under § 4.87....

Accordingly, entitlement to an extra-schedular evaluation for the service-connected bilateral hearing loss under § 3.321(b)(1) from August 3, 2011 to January 8, 2014 is denied.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court of Appeals for Veteran Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  

The Court in Doucette did note that social isolation may warrant a discussion as to whether it constituted a symptom outside the rating schedule.  Again, the Veteran has reported he has become "a reclusive" because of his hearing loss disability.  However, the Board notes that no medical professional of record has diagnosed the Veteran with a specific psychiatric disorder as the result of his service-connected hearing impairment. 

In any event, assuming for the sake of argument that the rating criteria do not cover all of the Veteran's symptomatology for his hearing loss disability, the Board finds no probative evidence that disability caused "marked" interference with employment or frequent periods of hospitalization during the relevant period.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321 (b)(1).  As noted above, the Veteran did not respond to the letter in December 2015 requesting employment information for the relevant period of on appeal.

As such, the second element of Thun is not met here.  In this regard, "some" interference with employment is already contemplated by the disability ratings that are assigned for the Veteran's hearing loss disability.  However, this is not tantamount to concluding there has been "marked" interference with his employment - again, meaning above and beyond that contemplated by the assigned 80 percent rating for hearing loss. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired.).

The Board finds that the currently assigned 80 percent schedular rating for the period from August 3, 2011 to January 8, 2014 adequately contemplates the severity and nature of the hearing loss disorder.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As noted in the Board's July 2015 decision, the evidence of record has raised a claim for TDIU as a component of Veteran's claim for higher rating, but only for that period during which he is in receipt of less than a total rating (i.e., from August 3, 2011, to January 8, 2014).  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In the Veteran's March 2011 notice of disagreement, he indicated that he has lost jobs due to his hearing loss disability.  He also asserted that he has been on interviews and could not hear the interviewer.  He also asserted that the SSA determined he was totally disabled [although this award was made in December 2001].  However, the Veteran reported that he was working during testimony at his December 2013 informal conference and in an April 2014 written statement. 

In the July 2015 remand, the Board noted that there is evidence that the Veteran's service-connected hearing loss disability may have rendered him unable to secure and follow a substantially gainful occupation at various times during the appeal.  And, as the Veteran is service-connected for bilateral hearing loss rated at 80 percent disabling, this TDIU claim may be adjudicated on a schedular basis.  See 38 C.F.R. § 4.16 (a).

What remained unclear was whether he was gainfully employed (i.e. employment paying more than the poverty rate) from August 3, 2011, to January 8, 2014, the appeal period in which he received less than total disability ratings. 

Pursuant to the Board's remand, the AOJ by letter dated in December 2015 asked the Veteran to report his employment history from August 3, 2011, to January 8, 2014, and to clarify whether he had gainful employment (i.e. employment paying more than the poverty rate) during such time.  If the Veteran was not gainfully employed during that period, he was to provide a detailed history of his employment and educational achievement.  A VA Form 21-8940 was enclosed with the December 2015 letter.

As discussed above, however, the Veteran did not complete VA Form 21- 8940 as requested in December 2015 or otherwise provide the requested information.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information necessary to address a claim for TDIU.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The record contains insufficient evidence to assess the Veteran's employment status for the period on appeal.  His failure to complete the VA Form 21-8940 leaves the Board without the ability to request information from his prior employers as to his reason for leaving and leaves the Board without information as to whether the Veteran was engaged in some form of gainful employment during the period.  

In sum, the Veteran has failed to cooperate with VA's attempts to develop the claim for TDIU that was raised by the record, and has not provided the information requested to permit adequate adjudication of the TDIU claim.  Accordingly, due to lack of cooperation of the Veteran, the evidence is insufficient to determine whether he was unemployable due to service-connected disabilities from August 3, 2011 to January 8, 2014.  Thus, the claim for TDIU during that period must be denied.  See Wood, 1 Vet. App. at 193.



ORDER

A higher initial evaluation for bilateral hearing loss from August 3, 2011 to January 8, 2014 on an extraschedular basis is denied.

A TDIU from August 3, 2011 to January 8, 2014 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


